 Case: 2:21-cv-00884-JLG-KAJ Doc #: 5 Filed: 03/22/21 Page: 1 of 3 PAGEID #: 827



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

Jamarr R. Stone, Sr.,

             Plaintiff,

        v.                                 Case No. 2:21-cv-884

Ohio Parole Board, et al.,

             Defendants.

                                       ORDER
        Plaintiff Jamarr R. Stone, Sr., a state inmate proceeding pro
se, has filed a motion for leave to proceed in this case in forma
pauperis under 28 U.S.C. §1915(a). On March 4, 2021, the magistrate
judge issued a report and recommendation noting that over the past
six months, plaintiff has recently received $1,937.35 from his
family for legal fees and commissary, and that the average monthly
deposits into plaintiff’s prison trust fund account were $280.00.
The magistrate judge found that plaintiff has sufficient assets such
that paying the one-time filing fee of $402.00 would not impose an
undue hardship upon him or deprive plaintiff of the necessities of
life.    The magistrate judge recommended that plaintiff’s motion be
denied.      On March 18, 2021, plaintiff filed an objection to the
report and recommendation.
        If a party objects within the allotted time to a report and
recommendation, the court “shall make a de novo determination of
those portions of the report or specified proposed findings or
recommendations to which objection is made.”           28 U.S.C. §636(b)(1);
see also Fed. R. Civ. P. 72(b). Upon review, the Court “may accept,
reject,      or   modify,   in   whole    or   in   part,   the   findings     or
recommendations      made   by   the     magistrate   judge.”       28   U.S.C.
 Case: 2:21-cv-00884-JLG-KAJ Doc #: 5 Filed: 03/22/21 Page: 2 of 3 PAGEID #: 828



§636(b)(1).
     The magistrate judge correctly noted that an affidavit of
poverty is sufficient if it reflects that the plaintiff cannot pay
the court’s filing fee without depriving himself and his dependents
of the necessities of life. Adkins v. E.I. DuPont de Nemours & Co.,
Inc., 335 U.S. 331, 339 (1984).        Paying the filing fee must be more
than a mere hardship.       Foster v. Cuyahoga Dep’t of Health & Human
Servs., 21 F. App’x 239, 240 (6th Cir. 2001).            Funds received from
sources other than prison income may be considered in determining
whether an inmate is financially able to pay a filing fee.                   See
Wilson v. Sargent, 313 F.3d 1315, 1319-20 (11th Cir. 2002)(district
court could assess an initial partial filing fee based on the $50
per month sent by family members).         The magistrate judge concluded
that plaintiff failed to establish that paying the filing fee would
cause plaintiff to deprive himself of the necessities of life.
     In his objection, plaintiff claims that he withdrew $874.15
from his trust fund for the purpose of paying postage and copy fees
in this case, almost half of the $1,937.35 deposited into his
account.      However, by those calculations, plaintiff still has
$1,063.20 of those funds remaining, not counting the other regular
deposits   to   his   account.      Nothing    in   plaintiff’s     objections
establishes that payment of the one-time filing fee of $402.00 would
cause plaintiff to deprive himself of the necessities of life.               The
court agrees with the conclusion of the magistrate judge that
plaintiff has sufficient funds in his inmate trust account to pay
the one-time filing fee of $402.00.
     The court adopts the report and recommendation (Doc. 3).
Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 1)


                                       2
 Case: 2:21-cv-00884-JLG-KAJ Doc #: 5 Filed: 03/22/21 Page: 3 of 3 PAGEID #: 829



is denied.   Plaintiff is directed to pay the filing fee of $402.00
within twenty-one days of the date of this order.                 Plaintiff is
advised that the failure to pay the full fee within twenty-one days
will result in the dismissal of this action.


Date: March 22, 2021                         s/James L. Graham
                                       James L. Graham
                                       United States District Judge




                                       3
